

115 HR 6298 IH: High School Voter Empowerment Act of 2018
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6298IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Ms. Wilson of Florida introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Voter Registration Act of 1993 to require States to designate public high
			 schools as voter registration agencies, to direct such schools to conduct
			 voter registration drives for students attending such schools, to direct
			 the Secretary of Education to make grants to reimburse such schools for
			 the costs of conducting such voter registration drives, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the High School Voter Empowerment Act of 2018. 2.Designation of public high schools as voter registration agencies (a)Requiring designation by StatesSection 7(a)(2) of the National Voter Registration Act of 1993 (52 U.S.C. 20506(a)(2)) is amended—
 (1)by striking and at the end of subparagraph (A); (2)by striking the period at the end of subparagraph (B) and inserting ; and; and
 (3)by adding at the end the following new subparagraph:  (C)all public high schools (as defined in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801)) in the State..
 (b)Conforming amendment relating to optional designation of other public schoolsSection 7(a)(3)(B)(i) of such Act (52 U.S.C. 20506(a)(3)(B)(i)) is amended by striking public schools, and inserting public elementary schools (as defined in section 8101 of the Elementary and Secondary Education Act (20 U.S.C. 7801)),.
			3.Requiring schools to conduct voter registration drives for students
 (a)Voter registration drivesSection 7 of the National Voter Registration Act of 1993 (52 U.S.C. 20506) is amended by adding at the end the following new subsection:
				
					(e)Special rules for public high schools
 (1)Voter registration drivesA voter registration agency that is a public high school shall, at least once during each academic year, conduct a voter registration drive, and set as a goal for that year the registration of all students in the school who are—
 (A)enrolled in a class in American Government or Economics; (B)at least 17 years old as of April 10 of that year; and
 (C)are eligible to register to vote in elections for Federal office held in the State. (2)Use of voting machines for student electionsAt the request of a public high school which is operating a high school voter registration program under paragraph (1), the appropriate election official of the State may enter into an agreement under which the official provides the school with voting machines and related equipment and supplies for use in a student council or similar election held at the school, under such terms and conditions as the school and official may determine..
			(b)Availability of grants To cover costs of voter registration drives
 (1)Establishment of programThe Secretary of Education (hereafter referred to as the Secretary) shall establish and operate a program under which the Secretary shall make a payment during a year to an eligible public high school to reimburse the school for the reasonable costs incurred by the school in carrying out a voter registration drive under section 7(e) of the National Voter Registration Act of 1993 (as added by subsection (a)) during that year.
 (2)EligibilityA public high school is eligible to receive a payment under the program under this subsection with respect to a voter registration drive if the school submits to the Secretary, at such time and in such form as the Secretary may require, an application containing—
 (A)a statement of the reasonable costs incurred by the school in carrying out the voter registration drive, including the information used by the school to determine the amount of such costs;
 (B)a description of the activities conducted under the drive, including the number of students registered; and
 (C)such other information and assurances as the Secretary may require. (3)Authorization of appropriationsThere are authorized to be appropriated for payments under this subsection such sums as may be necessary for fiscal year 2019 and each succeeding fiscal year.
 4.Effective dateThis Act and the amendments made by this Act shall take effect upon the expiration of the 90-day period which begins on the date of the enactment of this Act.
		